No. 07-17-00190-CR


Jesus Maldonado, Jr.                        §      From the 222nd District Court
  Appellant                                          of Deaf Smith County
                                            §
v.                                                 October 18, 2017
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated October 18, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo